United States Court of Appeals
                       For the First Circuit

No. 07-2463

   IVÁN NEGRÓN-FUENTES; MILDRED PÉREZ; the NEGRÓN-PÉREZ CONJUGAL
  PARTNERSHIP; YESENIA VERÓNICA NEGRÓN-PÉREZ, minor; IVÁN GABRIEL
                        NEGRÓN-PÉREZ, minor,

                      Plaintiffs, Appellants,

                                 v.

      UPS SUPPLY CHAIN SOLUTIONS (f/k/a UPS LOGISTICS GROUP),
BROADSPIRE (f/k/a KEMPER NATIONAL SERVICES), UNITED PARCEL SERVICES
 OF AMERICA, INC., UPS HEALTHCARE PLAN FOR PUERTO RICO, PRUDENTIAL
                   INSURANCE COMPANY OF AMERICA,

                       Defendants, Appellees.


                               ERRATA

     The opinion of this Court, issued   on June 18, 2008, should be

amended as follows:

     On page 10, line 3 of footnote 4, insert "says" between "Negron"

and "that".